     Case 1:19-cv-00822-DAD-HBK Document 23 Filed 02/12/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    KAREEM HOWELL,                                     No. 1:19-cv-00822-NONE-HBK
12                        Plaintiff,                     ORDER OF VOLUNTARY DISMISSAL
                                                         WITH PREJUDICE UNDER FED. R. CIV.
13            v.                                         P. 41(a)(1)(A)(ii)
14    D. GONZALES, ET. AL.;                              (Doc. No. 22)
15                        Defendants.
16
            On February 10, 2021, the parties’ filed a “Joint Stipulation and Order for Dismissal with
17

18   Prejudice,” stipulating to dismissal under Fed. R. Civ. P. 41(a)(1)(A)(ii), with prejudice, noting that

19   the parties have resolved the case in its entirety and stating each party will bear their own attorneys’

20   fees and litigation costs. See Doc. No. 22. Considering the parties’ Joint Stipulation under Rule
21   41(a)(1)(A)(ii), this case is dismissed with prejudice. See Id.; see also Wilson v. City of San Jose,
22
     111 F.3d 688, 692 (9th Cir. 1997).
23
            Accordingly, it is ORDERED:
24
            1. Pursuant to the parties’ Joint Stipulation (Doc. No. 22) this is action is dismissed with
25

26   prejudice.

27          2. The Clerk of Court is respectfully directed to assign this case to a District Court Judge,

28
                                                         1
     Case 1:19-cv-00822-DAD-HBK Document 23 Filed 02/12/21 Page 2 of 2


 1   terminate any pending motions/deadlines, if appropriate, and close this case.
 2

 3
     IT IS SO ORDERED.
 4

 5   Dated:    February 11, 2021
 6                                                     HELENA M. BARCH-KUCHTA
                                                       UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
